Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 02/02/2021 has been considered by the Examiner and made of record in the application file.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Regarding claim 1, the prior arts of the record fail to suggest, disclose or teach in 
combination to render obvious all the limitations of the claim.
In particular, HARDJONO et al. (WO 2004/006521 A1, hereinafter Hardjono), 
Discloses a VOIP communication system having certificate registration and automatic certificate retrieval, including a calling IP-telecommunication device coupled to a network such as LAN/WAN, a called IP-telecommunication device and an automatic certificate retrieval. Calling/called IP-telecommunication may each be landline/wireless telephone, personal computer or handheld devices. Automatic certificate retrieval may receive from a caller, periodic request having a caller certificate to establish a digital voice call an in response to each request, automatic certificate retrieval may determine a location of a called party, for example an electronic address such as IP address of the called party, identified in the digital voice call setup request and transmit the digital voice request with the caller certificate to the called party. The automatic certificate retrieval system may receive an acceptance message from the called party, verify the called party acceptance message and transmit the called party acceptance message with a called party certificate to the caller (see Fig,1, paragraph [0013]).
LIU et al. (WO 2021031741 A1, hereinafter Liu), discloses, receive an invitation message for a network call sent by a calling terminal, where the message carries first
signature information and identification information of the calling terminal, and the first signature information is the header of the invitation message for the network call (see page 7, lines 22-24, Fig. 2), the called terminal will receive the network call invitation message sent by the calling terminal. The first signature information carried in the message is obtained by the calling terminal signing the header of the invitation message of the call. The FROM field contains the identity of the inviter (SIP URI or phone number), TO field contains the identity of the invitee. The identification information of the calling terminal carried in the message will be used to query the blockchain certificate of the calling terminal (see page 7, lines 29-33). After receiving the network call invitation message sent by the calling terminal in step 201, calling party will query the calling terminal’s blockchain certificate according to the calling terminal’s identification information carried in the network call invitation message, in order to use certificates for verification (see page 7, lines 37-40).    
However Hardjono and Liu combined fail to explicitly disclose “request, via an out-of-band control channel, a digital certificate for the phone number from the incoming caller device, wherein the digital certificate includes identification information for the phone number; 
receive, via the out-of-band control channel, the digital certificate for the phone number from the incoming caller device; 
determine whether the digital certificate for the phone number is authentic; and 
indicate, on the electronic device, based on a determination that the digital certificate for the phone number is authentic or not authentic, whether the phone number is authentic or not authentic.”, in combination with the other claim elements and features.  
Regarding claim 9, the prior arts of the record fail to suggest, disclose or teach in 
combination to render obvious all the limitations of the claim.
In particular, HARDJONO et al. (WO 2004/006521 A1, hereinafter Hardjono), 
Discloses a VOIP communication system having certificate registration and automatic certificate retrieval, including a calling IP-telecommunication device coupled to a network such as LAN/WAN, a called IP-telecommunication device and an automatic certificate retrieval. Calling/called IP-telecommunication may each be landline/wireless telephone, personal computer or handheld devices. Automatic certificate retrieval may receive from a caller, periodic request having a caller certificate to establish a digital voice call an in response to each request, automatic certificate retrieval may determine a location of a called party, for example an electronic address such as IP address of the called party, identified in the digital voice call setup request and transmit the digital voice request with the caller certificate to the called party. The automatic certificate retrieval system may receive an acceptance message from the called party, verify the called party acceptance message and transmit the called party acceptance message with a called party certificate to the caller (see Fig,1, paragraph [0013]).
  LIU et al. (WO 2021031741 A1, hereinafter Liu), discloses, receive an invitation message for a network call sent by a calling terminal, where the message carries first
signature information and identification information of the calling terminal, and the first signature information is the header of the invitation message for the network call (see page 7, lines 22-24, Fig. 2), the called terminal will receive the network call invitation message sent by the calling terminal. The first signature information carried in the message is obtained by the calling terminal signing the header of the invitation message of the call. The FROM field contains the identity of the inviter (SIP URI or phone number), TO field contains the identity of the invitee. The identification information of the calling terminal carried in the message will be used to query the blockchain certificate of the calling terminal (see page 7, lines 29-33). After receiving the network call invitation message sent by the calling terminal in step 201, calling party will query the calling terminal’s blockchain certificate according to the calling terminal’s identification information carried in the network call invitation message, in order to use certificates for verification (see page 7, lines 37-40).    
However Hardjono and Liu combined fail to explicitly disclose “identify, on an electronic device, a phone number of an outgoing call;
request, via an out-of-band control channel, a digital certificate for the phone number from a certificate authority, wherein the digital certificate includes identification information for the phone number;
receive, via the out-of-band control channel, the digital certificate for the phone number from the certificate authority;
extract, from the digital certificate, the identification information for the phone number;
indicate, on the electronic device, the identification information for the phone number; and
request to establish a connection to the phone number.”, in combination with the other claim elements and features.  
Regarding claim 16, the prior arts of the record fail to suggest, disclose or teach in 
combination to render obvious all the limitations of the claim.
In particular, HARDJONO et al. (WO 2004/006521 A1, hereinafter Hardjono), 
Discloses a VOIP communication system having certificate registration and automatic certificate retrieval, including a calling IP-telecommunication device coupled to a network such as LAN/WAN, a called IP-telecommunication device and an automatic certificate retrieval. Calling/called IP-telecommunication may each be landline/wireless telephone, personal computer or handheld devices. Automatic certificate retrieval may receive from a caller, periodic request having a caller certificate to establish a digital voice call an in response to each request, automatic certificate retrieval may determine a location of a called party, for example an electronic address such as IP address of the called party, identified in the digital voice call setup request and transmit the digital voice request with the caller certificate to the called party. The automatic certificate retrieval system may receive an acceptance message from the called party, verify the called party acceptance message and transmit the called party acceptance message with a called party certificate to the caller (see Fig,1, paragraph [0013]).
LIU et al. (WO 2021031741 A1, hereinafter Liu), discloses, receive an invitation message for a network call sent by a calling terminal, where the message carries first
signature information and identification information of the calling terminal, and the first signature information is the header of the invitation message for the network call(see page 7, lines 22-24, Fig. 2), the called terminal will receive the network call invitation message sent by the calling terminal. The first signature information carried in the message is obtained by the calling terminal signing the header of the invitation message of the call. The FROM field contains the identity of the inviter (SIP URI or phone number), TO field contains the identity of the invitee. The identification information of the calling terminal carried in the message will be used to query the blockchain certificate of the calling terminal (see page 7, lines 29-33). After receiving the network call invitation message sent by the calling terminal in step 201, calling party will query the calling terminal’s blockchain certificate according to the calling terminal’s identification information carried in the network call invitation message, in order to use certificates for verification (see page 7, lines 37-40).    
However Hardjono and Liu combined fail to explicitly disclose “requesting, via an out-of-band control channel, a digital certificate for the phone number from the incoming caller device, wherein the digital certificate includes identification information for the phone number;
receiving, via the out-of-band control channel, the digital certificate for the phone number from the incoming caller device;
determining whether the digital certificate for the phone number is authentic; and
indicating, on the electronic device, based on a determination that the digital certificate for the phone number is authentic or not authentic, whether the phone number is authentic or not authentic.”. in combination with the other claim elements and features.  
Therefore, claims 1-20 considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645